DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 15 and 20, the phrase "different kind" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "different kind"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.1	Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (2012/0218707).
Regarding claims 1 and 13, Chain discloses storage system, comprising: 
a plurality of storage devices (element 310, memory); 
a cooling fan (element 302, fan); and 
a system management processing circuit (element 312, processor), , 
the system management processing circuit being configured to:
 		measure a workload of one or more of the storage devices (Abstract,  a first temperature sensor measures a hotspot component temperature and generates a hotspot component temperature value); and 
adjust a speed of the cooling fan based on the measured workload (Abstract, [0009], [0029], The environmental controller controls the speeds of the fans based on the difference between the measured hotspot component temperature value and a target hotspot component temperature value calculated based on the measured air inlet temperature value and a predefined function).
3.2	Claim(s) 1-7 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robillard  et al. (US 9,506,821).
Regarding claims 1 and 13, Robillard discloses storage system (20), comprising: 

a system management processing circuit  (computer process 12) configured to: 
measure a workload of one or more of the storage devices (column 1, lines 40-42, A workload factor is determined for the computing device), the workload corresponding to a rate of storage operations executed by the one or more storage devices (column 7, lines 3-20, high workflow rate and low workflow rate 207);  and
 adjust a temperature based on the measured workload (column 7, lines 3-15, , lines adjusting the temperature to provide  minimum cooling or maximum cooling by adjusting the fan speed by fan control signal 211).
Regarding claims 2 and 14, Robillard discloses the rate is based, at least in part, on a number of storage operations per unit time executed by the one or more storage devices (column 3, lines 27-32, column 6, lines 6-19, storage processors, other devices may have varying levels of power consumption and generate varying levels of heat. For example, disk drives (e.g., storage devices 216, 218, 220, 222) have a considerable level of thermal mass and, therefore, may take considerable time (e.g., thirty minutes) for their temperature to stabilize).  
Regarding claims 3 and 15, Robillard discloses the rate is based, at least in part, on a weighted average of different kinds of storage operations executed by the one or more storage devices (column 1, line 30-35, column 6, line55-63,  workload the of the various processors included within the data center may be monitored so that the speed of the various fans included within the system may be adjusted to increase efficiency), weights being applied according to an amount of energy that each kind of the storage operations dissipates in the one or more storage devices (column 6, lines 1-16,  When determining 102 power consumption factor 202, fan control process 10 may need to take into account a few factors (e.g., the position of the temperature sensor(s) being monitored. For example, assume that 
Regarding claims 4 and 16, Robillard discloses the storage operations includes at least one of a read operation, a write operation, or an erase operation (column 3, lines 40-45, Storage device 26 may include but is not limited to a hard disk drive, a tape drive, an optical drive, a RAID array, a random access memory (RAM), a read-only memory (ROM), or a flash memory).  
Regarding claim 5, Robillard discloses one or more of the storage devices comprises a storage device processing circuit (column 3, lines 48-53, device process 14 (which may be grouped to form one or more software modules), which may be stored on storage device)configured with the system management processing to adjust the temperature based on the measured workload (column 7,low workload factor 207 may result in one or more of the fans (e.g., fan 226, fan 228, microprocessor cooling fans (not shown) and memory system cooling fans (not shown)) being set to a lowest fan speed (to provide minimum cooling).  
Regarding claim 6, Robillard discloses the storage device processing circuit of a first storage device of the plurality of storage devices is configured to estimate a power dissipated in the first storage device (column 6, lines 6-11, storage processors, other devices may have varying levels of power consumption and generate varying levels of heat). 
Regarding claim 7, Robillard discloses the storage device processing circuit of the first storage device is configured to estimate an effective temperature in the first storage device (column 1 , lines 30-35, monitor the temperature of the various devices within the data center so that cooling systems may be adjusted to compensate for such variations in temperature).  
Regarding claim 10, Robillard discloses the system management processing circuit is configured to receive a plurality of estimated effective temperatures, including the estimated effective temperature in the first storage device, and to generate, based on the plurality of estimated effective temperatures, a 
Regarding claims 11 and 18, Robillard discloses the control commands correspond to fan speed commands (column 4, lines 10-25, fan control process).  
Regarding claim 12, Robillard discloses one or more of the storage devices is a solid state drive (column 3, lines 43-47, disk drive).  
Regarding claim 20, Robillard discloses the training comprises: executing, by one or more of the storage devices, different kinds of storage operations; monitoring a temperature of the one or more of the storage devices executing the different kinds of storage operations; and -21-191075 - WB-201611-020-1-US1 generating a mapping of a relationship between the different kinds of storage operations and the temperature (column 1 , lines 30-35, monitor the temperature of the various devices within the data center so that cooling systems may be adjusted to compensate for such variations in temperature).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 



Allowable Subject Matter
4.	Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9 and 18-20 are objected since they depend on claim 8 and 17, respectively. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 4, 6-10, 12-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 14-20 of U.S. Patent No.10,698,460. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar with common subject matter, as flows:  
Instant Application 16/894,572
Parent US Patent 10,698,460
Claims 1-2, 4, 13-14, 16,
Claim 1. A storage system, comprising: a plurality of storage devices; and a system management processing circuit configured to: measure a workload of one or more of the storage devices, the workload corresponding to a rate of storage operations executed by the one or more storage devices; and adjust a temperature based on the measured workload.

Claim 4. The storage system of claim 1, wherein the storage operations includes at least one of a 


Claim 2. The storage system of claim 1, wherein the rate is based, at least in part, on a number of storage operations per unit time executed by the one or more storage devices.


Claim 1.  A storage system, comprising: a plurality of storage devices; a cooling fan; and a system management processing circuit, the system management processing circuit being configured to: measure a workload of one or more of the storage devices, wherein the one or more storage devices have a temperature different from the workload, and adjust a speed of the cooling fan based on the measured workload,
 wherein the measuring of the workload comprises calculating an effective workload 
wherein each of the rates is based at least in part on a number of operations per unit time.

Claim 5. The storage system of claim 4, wherein the storage device processing circuit of a first storage device of the plurality of storage devices is configured to estimate a power dissipated in the first storage device
Claim 7. The storage system of claim 6, wherein the storage device processing circuit of the first storage device is configured to estimate an effective temperature in the first storage device.
Claim 6. The storage system of claim 5, wherein the storage device processing circuit of the first storage device is configured to estimate an effective temperature of the first storage device
Claim 8. The storage system of claim 7, wherein the storage device processing circuit of the first storage device is configured to implement an artificial neural network, the artificial neural network being configured to receive information regarding a rate at which nonvolatile memory 


Claim 13. The storage system of claim 8, wherein the output layer includes a first output node and a second output node. 
Claim 14. The storage system of claim 13, wherein an output of the first output node is an estimated heat load and an output of the second output node is an estimated effective temperature.
Claim 10. The storage system of claim 8, wherein the system management processing circuit is configured to receive a plurality of estimated effective temperatures, including the estimated effective temperature in the first storage device, and to generate, based on the plurality of estimated effective temperatures, a plurality of control commands to adjust the temperature.
Claim 15. The storage system of claim 7, wherein the system management processing circuit is configured to receive a plurality of estimated effective temperatures, including the estimated effective temperature in the first storage device, and to generate, based on the plurality of estimated effective temperatures, a plurality of fan speed commands.
Claim 12.  The storage system of claim 1, wherein one or more of the storage devices is a solid state drive.
Claim 3. The storage system of claim 1, wherein one or more of the storage devices is a solid state drive.
Claim 17. The method of claim 13, wherein the adjusting of the temperature comprises: to adjust the temperature.
speed of the cooling fan 

Claim 19. The method of claim 18, the method further comprising training the neural network when the storage system is off line.


Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santos discloses thermal management control for a memory device resident on a memory module for a computing platform.
Hoffman discloses a computing system having multiple processors in which these processors are configured to support a plurality of workload types may provide processing metering by workload types.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119